Citation Nr: 0525407	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to August 19, 1997, 
for a higher rate of special monthly compensation provided 
for the anatomical loss or loss of use of three extremities.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from March 1970 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2000, the veteran testified at a videoconference 
hearing over which a Veterans Law Judge presided, a 
transcript of which has been associated with the veteran's 
claims folder.

This matter was previously before the Board in January 2001, 
wherein it was remanded to the RO for further development and 
adjudicative action.  In November 2002, the Board issued a 
decision denying the veteran's claim for entitlement to an 
effective date, prior to August 19, 1997, for a higher rate 
of special monthly compensation provided for the anatomical 
loss or loss of use of three extremities.

The veteran appealed the Board's November 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2004 Order, the Court vacated the 
November 2002 Board decision and remanded the matter to the 
Board for readjudication consistent with the provisions of 
its Order.


FINDINGS OF FACT

1.  By rating action dated in October 1971, the RO granted a 
rate of special monthly compensation based on the loss of 
both feet and a 70 percent rating for wound residuals of the 
right upper extremity, which had not resulted in a loss of 
use of the right hand.  The veteran did not appeal this 
determination; thus, it became final.

2.  With regard to the loss of use of the right hand, the 
October 1971 rating action of the RO did not contain any kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decisions constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

3.  Effective October 1, 1978, pursuant to Pub. L. 95-479 a 
higher rate of special monthly compensation was provided for 
the anatomical loss or loss of use of three extremities; the 
RO reviewed the veteran's rating in June 1982.

4.  The RO received the claim for a higher rate of special 
monthly compensation based on loss of use of three 
extremities on August 19, 1997; the claim was granted based 
on a difference of opinion and there was no evidence of an 
informal claim filed within a year of the formal application.

5.  The record does not contain undebatable evidence that 
loss of use of the right hand has been present continuously 
from October 1, 1978.


CONCLUSIONS OF LAW

1. The October 1971 rating action wherein the RO did not find 
loss of use of the right hand, did not constitute clear and 
unmistakable error.  38 U.S.C.A. §§ 310, 4005 (in effect in 
1971), 38 C.F.R. §§ 3.1(q), 3.104, 3.105, 4.63, 19.129 in 
effect on October 21, 1971; 38 U.S.C.A. §§ 5104, 7105 (West 
2002 & Supp. 2005).

2.  The criteria for an effective date, prior to August 19, 
1997 for a higher rate of special monthly compensation based 
on the anatomical loss or loss of use of three extremities 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.157, 3.160, 3.400, 
4.63, Diagnostic Code 5125 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2004).  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA's duties with regard to entitlement to an 
earlier effective date for the award of a higher special 
monthly compensation have been fulfilled to the extent 
possible.  To the degree that the issue extends to whether 
the October 1971 rating action of the RO constituted clear 
and unmistakable error, the VCAA is not applicable to 
requests for revision of a final decision based on clear and 
unmistakable error because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001); VAOPGCPREC 
12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty 
to develop" in a CUE case because "there is nothing further 
that could be developed").  Thus, the VCAA would not be 
applicable.

Regardless, the veteran was fully informed of the 
requirements for a claim of entitlement to an earlier 
effective date for a higher rate of special monthly 
compensation provided, to include on a theory based upon 
whether the RO had committed clear and unmistakable error in 
the Statement of the Case (SOC) issued in June 1999 and in 
Supplemental Statements of the Case (SSOC) issued in 
September 1999, March 2002, and August 2002.  

VA further satisfied the duty to notify by means of a letter 
to the veteran from the Board in March 2005.  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties.  The veteran's claim was 
initially adjudicated by the RO in April 1999.  The March 
2005 notice letter was clearly not mailed to the veteran 
prior to the initial RO adjudication of his claim.  
Regardless, any defect in this regard is harmless error, as 
any evidence submitted by the veteran subsequent to the 
stated letter was considered by VA in subsequent SSOC's and 
in the March 2005 letter.  There is no indication that the 
outcome of the case has been affected.  The claim has been on 
appeal for several years, and in that time VA has provided 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The RO has not provided the veteran with a VA 
examination in connection with the earlier effective date 
claim because an examination would not assist him in 
obtaining an earlier effective date.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
claim.  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Entitlement to an earlier effective date

By rating action dated in October 1971, the veteran was 
awarded entitlement to service connection for a right below 
the knee amputation and a left above the knee amputation, 
wherein a 100 percent disability rating was assigned pursuant 
to Diagnostic Code 5107.  The RO also granted entitlement to 
service connection for paralysis of the right (major) median 
and ulnar nerve secondary to shell fragment wound of the 
right forearm, and assigned a 70 percent disability rating 
pursuant to Diagnostic Codes 8515-8516.  The RO noted that 
the veteran was assigned the maximum evaluation for severe 
disability of the right hand, but that the evidence did not 
indicate loss of use.  He was found entitled to special 
monthly compensation under the provisions of 38 C.F.R. § 
3.350(f)(3) then in effect with the rate based upon the loss 
of the lower extremities and an independent rating for the 
right upper extremity with other compensable disabilities.  
The initial determination was based upon VA medical records.  
The veteran was notified of this decision by the RO in 
November 1971.

On August 19, 1997, the RO received the veteran's 
correspondence wherein he asserted that VA should grant 
entitlement to additional special monthly compensation from 
1971 for loss of three extremities.  He asserted the 
application of the rating schedule for nerve impairment and 
loss of use of the right hand and arm.  He enclosed a copy of 
the rating schedule provision he referred to in his letter, 
an explanation of special monthly compensation ratings from 
an unidentified source and a copy of the October 1971 rating 
decision. (The original decision in the record and the copy 
the veteran provided contained an initialed, hand written 
annotation that read "Review DVB 21-82-8, 6.18.82 C & C 100% 
+ 70%".)  The following month he added that VA committed 
clear and unmistakable error in the rating and discussed the 
limited use of his right hand and the application of section 
4.63.  He added photographs and medical information regarding 
the nerves of the arm and hand.

By rating action dated in July 1998, the RO denied 
entitlement to additional special monthly compensation based 
on loss of use of three extremities.  However, in October 
1998, after considering the veteran's disagreement, the RO 
granted the higher rate of special monthly compensation based 
on a difference of opinion regarding loss of use of the right 
hand.  The veteran was notified that the entitlement to 
additional special monthly compensation was effective from 
August 19, 1997, the date of his renewed claim.  The RO 
adjusted the special monthly compensation rate in 1999 based 
on his objection.

In May 1999, the veteran then asserted that the increased 
special monthly compensation should be paid from 1971 based 
on clear and unmistakable error.  In support of his claim, 
the veteran provided a copy of the October 1971 rating 
decision with highlighted portions that discussed the right 
hand.  He also provided a copy of a VA medical certificate 
dated in October 1985.

The veteran's representative argued that the evidence clearly 
showed loss of use during the VA hospitalization in the early 
1970's.  This argument was advanced by the veteran during his 
February 2000 videoconference hearing, along with an 
assertion that a review conducted in June 1982 had been 
perfunctory.  It was also clarified that the higher rate of 
special monthly compensation was being sought from October 
1978, the effective date of the statutory change.  The 
veteran explained that he requested a reevaluation in 1997 
and that the function of his right hand had been essentially 
unchanged with limited strength and use of the thumb and 
forefinger.

A private medical record K. A. Downing, M.D., dated in 
January 2001, shows that he opined that after reviewing his 
records, the veteran had loss of use of the right hand from 
before 1980 to the present and that, in essence, his ability 
with the right hand was similar to that of a prosthetic 
device.

The record was supplemented with a copy of Department of 
Veterans Benefits Circular 21-78-10 (1978) (DVB Circular) 
that contained instructions to implement various benefit 
changes provided in Pub. L. 95-479, effective October 1, 
1978.

A letter from the veteran's representative dated in April 
2002 shows that it was asserted that VA had misapplied the 
provisions of sections 3.350 and 4.63, and that the medical 
evidence was more than sufficient to support the opinion from 
Dr. Downing regarding loss of use.  It was argued that VA 
failed to recognize the deteriorating function of the hand, 
specifically loss of sensation and the extent of immobility.  
It was argued that VA policy required consideration of 
special monthly compensation as an inferred issue where there 
is medical evidence of possible entitlement, that such 
consideration should have been given in the initial rating 
and that it should not have been necessary to claim the 
benefit.  The representative asserted that VA did not rely on 
an independent medical opinion to address the remaining 
function of the hand but relied on unsubstantiated opinion to 
discount the opinion from Dr. Downing.

In the event the veteran's service-connected disabilities 
exceed the requirements for any of the rates prescribed in 
this section, the Secretary may allow the next higher rate or 
an intermediate rate, but in no event in excess of $3,553.  
In the event the veteran has suffered the anatomical loss or 
loss of use, or a combination of anatomical loss and loss of 
use, of three extremities, the Secretary shall allow the next 
higher rate or intermediate rate, but in no event in excess 
of $3,553.  Any intermediate rate under this subsection shall 
be established at the arithmetic mean, rounded down to the 
nearest dollar, between the two rates concerned. 38 U.S.C.A. 
§ 1114(p).

The rates of special monthly compensation stated in this 
section are those provided under 38 U.S.C. 1114.  (a) Ratings 
under 38 U.S.C. 1114(k).  Special monthly compensation under 
38 U.S.C. 1114(k) is payable for each anatomical loss or loss 
of use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, or complete organic aphonia with constant 
inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114 (a) through (j) or (s).  When 
there is entitlement under 38 U.S.C. 1114 (l) through (n) or 
an intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use existing 
in addition to the requirements for the basic rates, provided 
the total does not exceed the monthly rate set forth in 38 
U.S.C. 1114(o).  The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C. 1115, or the special allowance for aid and 
attendance provided by 38 U.S.C. 1114(r).

(2) Foot and hand.  (i) Loss of use of a hand or a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis; for example: 

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches or more, will 
constitute loss of use of the hand or foot involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot-drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot. 38 C.F.R. § 3.350(a), see also, in accord, 
38 C.F.R. § 4.63.

Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one leg at a level, or with 
complications preventing natural knee action with prosthesis 
in place, shall entitle to the rate between 38 U.S.C. 1114(l) 
and (m).

Anatomical loss or loss of use, or a combination of 
anatomical loss and loss of use, of three extremities shall 
entitle a veteran to the next higher rate without regard to 
whether that rate is a statutory rate or an intermediate 
rate.  The maximum monthly payment under this provision may 
not exceed the amount stated in 38 U.S.C. 1114(p). 38 C.F.R. 
§ 3.350(f)(5).

(3) Additional independent 50 percent disabilities.  In 
addition to the statutory rates payable under 38 U.S.C. 1114 
(l) through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C. 1114, but not above the (o) 
rate.  In the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114 (l) through (n) 
or the intermediate rate provisions outlined above.  The 
graduated ratings for arrested tuberculosis will not be 
utilized in this connection, but the permanent residuals of 
tuberculosis may be utilized. 38 C.F.R. § 3.350(f)(3), in 
accord with the version in effect on June 21, 1971.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  (o) Increases (38 
U.S.C. 5110(a) and 5110(b)(2), Pub. L. 94-71, 89 Stat. 395; 
Secs. 3.109, 3.156, 3.157)--(1) General.  Except as provided 
in paragraph (o)(2) of this section and Sec. 3.401(b), date 
of receipt of claim or date entitlement arose, whichever is 
later.  A retroactive increase or additional benefit will not 
be awarded after basic entitlement has been terminated, such 
as by severance of service connection.  (2) Disability 
compensation.  Earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim. (p) Liberalizing laws and 
Department of Veterans Affairs issues.  See Sec. 3.114. 38 
C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. (2) If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement. (3) If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written. (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.

In addition, receipt of one of the following will be accepted 
as an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling. (1) Report of examination or hospitalization by VA 
or uniformed services.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157.

Loss of use of the hand (major) shall be rated 70 percent 
pursuant to Diagnostic Code 5125.  The anatomical loss of 
both feet shall be rated 100 percent pursuant to Diagnostic 
Code 5107.  Entitlement to special monthly compensation may 
also be considered.

Disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence refer to the appropriate schedule.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral 
nerves].

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

Pursuant to Diagnostic Code 8512, complete paralysis of the 
major lower radicular group; all intrinsic muscles of hand, 
and some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand) shall be rated 70 percent.  
Incomplete,  severe, paralysis is to be rated at 50 percent, 
with moderate at 40 percent and mild at 20 percent.  

Diagnostic Code 8515 provides that complete paralysis of the 
major median nerve; the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances shall be rated at 70 percent. 
Incomplete, severe, paralysis will be rated at 50 percent, 
with moderate at 30 percent and mild at 10 percent.

Diagnostic Code 8516 provides that complete paralysis of the 
major ulnar nerve; the ``griffin claw'' deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened shall be rated 60 percent.  
Incomplete, severe, paralysis is rated at 40 percent, with 
moderate at 30 percent and mild at 10 percent.   It is noted 
that combined nerve injuries should be rated by reference to 
the major involvement, or if sufficient in extent, consider 
radicular group ratings.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation. 38 C.F.R. § 
4.68.

Amputations of an upper extremity such as the major arm are 
rated as follows:   Disarticulation at 90 percent; above 
insertion of deltoid at 90 percent; below insertion of 
deltoid at 80 percent; amputation of forearm above insertion 
of pronator teres at 80 percent, and below insertion of 
pronator teres at 70 percent.  Diagnostic Codes 5120-5124.  
Entitlement to special monthly compensation may also be 
considered.

The Veterans' Disability Compensation and Survivors' Benefits 
Act of 1978, Pub. L. No. 95-479, Sec. 101(a)-(d), Oct. 18, 
1978, 92 Stat. 1560, 1561 authorized the next higher rate of 
special monthly compensation for the anatomical loss or loss 
of use of three extremities.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues. 38 C.F.R. § 19.5 

Initially, the Board notes that the October 21, 1971 rating 
decision was not appealed and that the decision is final.  38 
U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002 & Supp. 
2005).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part. 38 C.F.R. § 3.104(a); in accord 38 C.F.R. 
§ 3.104(a) (1971).

"Notice" means written notice sent to a claimant or payee at 
his latest address of record. 38 C.F.R. § 3.1(q) (1971).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing ... The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement ... the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1971).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118). 38 C.F.R. § 19.153 (1971).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200, in accord 38 C.F.R. § 19.112 (1971).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.

The Notice of Disagreement and Substantive Appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case, the Notice 
of Disagreement or Substantive Appeal must be filed with the 
VA which has assumed jurisdiction over the applicable 
records. 38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1971).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation. This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to VA benefits by the agency of original 
jurisdiction. 38 C.F.R. § 19.109 (1971).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on October 21, 1971.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id. 

The Court has held that a finding of clear and unmistakable 
error in a prior rating decision requires error in the prior 
adjudication of the claim.  A claim for clear and 
unmistakable error must be specific and not a mere broad 
allegation of a failure to follow the regulations, or the 
failure to give due process, or any other general, unspecific 
error.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  The Court has 
explained that a mere difference of opinion as to the facts 
or disagreement with the original decision and its 
interpretation of the facts is not to be of the type of 
administrative reversible error under 38 C.F.R. § 3.105(a).  
Russell v. Principi, 3 Vet. App. 310 (1992) (an appellant 
must assert "more than a disagreement as to how the facts 
were weighed or evaluated"); Robie v. Derwinski, 1 Vet. App. 
612, 614-615 (1991);. Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).  In particular, the Court has promulgated a three-
pronged test to determine whether  clear and unmistakable 
error is present in a prior determination:

(1)  [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2)  the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The Court has further held that, in order for a claimant to 
successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en banc 
denied, 6 Vet. App. 162 (1994).

The veteran and his representative assert, in essence, that 
the RO committed clear and unmistakable error in the initial 
rating decision when it failed to find that the veteran had a 
loss of use of the right hand.  It was suggested that RO 
failed to consider diagnostic code provisions which would 
have included a recognition of loss of use of the hand as an 
element of the rating.  Hence, it is asserted that the RO's 
failure to do so constituted a failure to apply correctly (or 
consider) the law and regulation extant at the time.

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of clear and unmistakable error in a prior decision 
by the Secretary or the Board pursuant to 38 U.S.C.A. §§ 
5109A and 7111, respectively, or reopened based upon 
submission of new and material evidence pursuant to 38 
U.S.C.A. § 5108.

The Board observes that nonstatutory means to obtain review 
of a previously denied claim exist and the decisions hold 
that while a breach of the duty to assist is not the type of 
error that can provide the basis for a clear and unmistakable 
error claim in accordance with case law, in cases of grave 
procedural error, RO or Board decisions are not final for 
purposes of direct appeal.  See for example Simmons v. West, 
14 Vet. App. 84, 91 (2000), noting that the tolling of 
finality should be reserved for instances of "grave 
procedural error"- error that may deprive a claimant of a 
fair opportunity to obtain entitlements provided for by law 
and regulation.  See also Tetro v. Gober, 14 Vet. App. 100 
(2000).

Examples of grave procedural error referred to in Tetro were 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).

None of these apply to the facts at hand regarding the 1971 
rating decision.  There is no argument that the veteran did 
not receive adequate notice and appeal rights as provided in 
the regulations in effect at that time.  Nor does the veteran 
argue that he was the victim of bad advice or misinformation 
regarding the claim.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  The 
argument in support of the claim does not point to any 
misinformation or other dilatory action by VA in the 1971 
decision.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 
1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).

Turning to the claim of clear and unmistakable error, the 
Board believes it is important to recognize what constitutes 
clear and unmistakable error and what does not. Clear and 
unmistakable error is a very specific and rare kind of error 
of fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the rating board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  For example, 
changed diagnosis, failure to fulfill the duty to assist and 
a disagreement as to how the facts were weighed or evaluated 
are not examples of clear and unmistakable error. Nor does 
clear and unmistakable error include the otherwise correct 
application of a statute or regulation where, subsequent to 
the RO decision, there has been a change in the 
interpretation of the statute or regulation.

In essence it is essentially conceded in view of the hearing 
testimony that clear and unmistakable error does not exist in 
the 1971 rating to the extent that it did not grant a higher 
rate of special monthly compensation on the basis it is 
currently awarded. This is because the statutory entitlement 
did not exist until October 1, 1978.  Thus the law as it 
existed at the time did not provide for this benefit so there 
cannot be clear and unmistakable error in failing to provide 
the additional special monthly compensation benefit 
retroactively to that date.  However, the question remains 
whether there was clear and unmistakable error in not finding 
loss of use in October 1971, without regard to any 
entitlement to a higher rate of special monthly compensation.

The correct facts of record as they were known at the time of 
the 1971 decision revealed that the veteran sought service 
connection for wound-related disabilities. The RO in the 
October 21, 1971 decision noted the pertinent findings for 
the right upper extremity, primarily focusing on the 
remaining function of the right hand and assigned the same 
rating (70 percent) that the military physical evaluation 
board had assigned.  Thus, the basis for the 70 percent 
rating under Diagnostic Code 8515 is readily apparent in that 
the veteran was granted the maximum schedular rating for the 
median nerve disability.  The version of this diagnostic code 
provision then in effect provided that the maximum rating for 
complete paralysis of the median nerve was 70 percent.  The 
rating board in October 1971 appeared to have carefully 
considered the residuals in granting the 70 percent rating.

In addition, it correctly reviewed the claim for special 
monthly compensation and loss of use, but did not find loss 
of use of the right hand.  Thus, the argument that VA failed 
to review an inferred issue is simply without merit.  Notice 
was furnished, and the veteran was clearly afforded due 
process and offered the opportunity to appeal the decision.  
He did not submit any correspondence to the RO that could be 
construed as an intention to appeal the decision.

The failure to find loss of use is essentially the basis for 
the clear and unmistakable error claim. With this in mind, 
the Board points out that when the veteran's argument of 
error of fact or law as cited above, is applied either 
specifically or collectively to the facts as known before the 
RO in October 1971, the conclusion then made was reasonable.  
No medical record on file undebatably compelled the 
conclusion that the veteran had loss of use of the right 
hand.  Reasonable judgment, therefore, did not compel the 
conclusion that the veteran had loss of use of the right 
hand. 

Further, the RO had various alternatives to consider in 
deciding the rating.  The current neurology rating scheme for 
peripheral nerves is essentially as it existed in 1971, and 
the rating board could have considered a radicular group 
rating. However, that was a matter of rating judgment and 
discretion.  Although the radicular group rating of 70 
percent under Diagnostic Code 8512 equated with "substantial 
loss of use" there was no footnote or other instruction 
indicating that the rating included entitlement to special 
monthly compensation.  Nor did the 70 percent rating under 
Diagnostic Code 8515 indicate such entitlement although both 
ratings corresponded to the 70 percent rating for loss of use 
of the hand under Diagnostic Code 5125.  In 1970, evaluation 
under any one of these diagnostic code provisions was not 
more or less advantageous as compared to evaluation under any 
of the others, because they all provided for the same maximum 
70 percent rating.

There was no requirement that the RO provide meticulous 
reasons and bases for a decision, although the RO rating 
board did refer to the medical evidence it had to support its 
decision.  In any event a specific rating for the right hand 
did not compel the finding of loss of use under section 4.63 
even though the numeric rating corresponded with the rating 
for loss of use of a hand.  The determination of loss of use 
required an assessment that took into account the factors in 
section 4.63, which the RO undoubtedly considered in the 
October 1971 decision in finding against loss of use.

Clearly, the applicable law and regulations extant at the 
time of the decision were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered pertinent documentary evidence, and it does not 
appear that any document that was brought to the RO's 
attention compelled the finding of loss of use of the right 
hand.  The facts as they were known to the RO lack evidence 
of an error, such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

Thus, the basis for the RO determination in response to the 
claim of error in the October 1971 rating action is readily 
apparent from the record and represented a valid exercise of 
rating judgment.  Any argument based upon disagreement as to 
how the relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
clear and unmistakable error as that term has come to be 
defined.  Thus, in view of the record there was reasonably a 
basis for more than one interpretation of the evidence as to 
the remaining function of the right hand.  Overall, the Board 
finds for reasons stated that the criteria for clear and 
unmistakable error existing in the prior final decision of 
October 21, 1971 have not been met.  The veteran has offered 
no compelling undebatable evidence that is determinative 
under the VA adjudication criteria then in effect.  See Fugo 
v. Brown, 6 Vet. App at 43-44.  In summary, disagreement with 
the way the evidence was evaluated or interpreted is not a 
valid basis to find clear and unmistakable error, unless it 
can be clearly shown there was only one permissible 
interpretation of the evidence.

Turning to the question of the VA review of this claim after 
October 1, 1978, the Board must observe that the 
representative's reference to a September 1983 document as a 
rating determination appears misplaced.  There is nothing to 
indicate that the action taken had any connection with a 
rating determination.  The most that can be said was that it 
was a response to a medical center inquiry regarding 
eligibility for treatment.  Thus, for purposes of an earlier 
effective date, this action is seen as nonadjudicative and 
having no significance in the matter at hand.

The Board must observe the RO obtained a copy of DVB Circular 
21-78-10 as requested.  The Circular was directed to the 
change in the law effective October 1978 that provided for a 
higher rate of special monthly compensation based on loss or 
loss of use of three extremities.  None of the information 
letters VA prepared dealt with the new special monthly 
compensation entitlement.  Moreover, specific instructions 
within the Circular do not appear to focus on the rating the 
veteran received since there was no indication his claim was 
identified for review.  There was no indication VA intended 
to mail notice of potential entitlement or if there were no 
increase , and there was no time limit provided to complete 
review.

In any event, VA is not obligated to provide notice of 
potential eligibility, and failing to do so does not provide 
a basis for an earlier effective date for entitlement than 
established though date of claim.  See generally Andrews v. 
Principi, 16 Vet. App. 309 (2002) as to the inapplicability 
of equitable tolling in such circumstances. It is also 
notable that implicit in section 3.114 is the recognition 
that VA may review claims on its own motion years after a 
change in law.  Thus, the fact that the veteran's claim was 
not reviewed immediately under the Circular is an 
insufficient basis for an earlier effective date to October 
1978.

Of interest is that VA in June 1982 considered DVB Circular 
21-82-8 as the basis for a RO review of the October 1971 
rating determination.  The veteran's representative 
characterized the review as cursory but did not argue how 
that equated to clear and unmistakable error, nor was any 
specific argument of error directed to specific provisions of 
this DVB Circular as to how there was a misapplication of law 
or regulation.

The Circular was intended for a review of compensable scar 
ratings although it instructed that any other defect or issue 
identified on the rating should be resolved. Examinations 
would be authorized only in certain cases.  It was also 
provided that there would not be notice unless a confirmed 
rating was based on examination.  The veteran had the highest 
nerve injury evaluation and there was no examination.  The 
Circular instructed that the rating board member reviewing 
the folder would initial and date the current evaluation if 
the proper percentage evaluation was assigned. This would 
appear to explain the annotation on the October 1971 rating 
decision. Thus, the focus was not loss of use.  In any event 
the same reasoning discussed regarding the earlier DVB 
Circular would not support an earlier effective date based on 
this review of the claim that was completed in accordance 
with internal review process.

Finally, the law and regulations set out in 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400 provide in general that the 
effective date for an increase in disability compensation 
shall be the date of claim.  The RO has granted a higher rate 
of special monthly compensation from August 19, 1997, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  As discussed earlier there is no basis for 
an effective date in 1971 or 1978.

For reasons set forth below, the Board does not find that the 
record supports an effective date earlier than the date 
selected in August 1997 based on the generally applicable 
rules for date of claim or alternatively under section 3.114.  
The record shows that the veteran filed numerous 
correspondences with VA prior to 1997 and sought treatment 
from VA and privately.  There does not appear to have been 
any interruption in his corresponding with VA, but no 
reference to loss of use appears until 1997.  What is notable 
as well is that Dr. Downing provided records and 
correspondence that cover many years, but contain no 
reference to loss of use of the right hand until recently.  
It is significant that the VA records within a year of the 
August 1997 claim did not mention the right hand, so the 
Board is unable to find an informal claim within a year of 
the formal claim in August 1997.

The Board must point out that the record does not indicate 
any follow up to the 1985 VA clinical report that described 
the function of the right hand.  That report was apparently 
not of record until recently, but the record contained 
various VA forms and other correspondence the veteran signed 
and submitted from 1985 to 1993 not indicating any claim for 
loss of use.  38 C.F.R. §§ 3.155, 3.157.

As for the application of section 3.114, the Board must point 
out that a crucial element for retroactive entitlement is not 
shown.  The regulation provides that VA or claimant initiate 
review more than a year after a liberalizing provision may 
allow for an earlier effective date of a year prior to the 
date of claim.  However, the crucial determination is that 
entitlement must have been continuously met from the 
effective date of the liberalizing law.  Clearly, that 
element is not shown here regarding loss of use and as a 
result there is no basis for an earlier effective date based 
on liberalizing law.

In summary, there is no basis to find a pending claim for a 
higher rate of special monthly compensation prior to the 
formal claim in August 1997 in view of the record.  The 
pertinent determination is when the claim was received.  No 
informal claim appears from the record to establish a pending 
claim for a higher rate of special monthly compensation prior 
to August 19, 1997.

It is argued that the opinion from Dr. Downing regarding the 
duration of loss of use has not been outweighed by 
independent evidence.  However, this opinion was given only 
recently, not substantiated in his contemporaneous statements 
and simply not probative of an earlier effective date when 
considered in light of the applicable law and regulations.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim and that the correct effective 
date should be August 19, 1997.  The record simply does not 
include competent evidence supporting an earlier effective 
date under any applicable theory of entitlement. 


ORDER

Entitlement to an effective date, prior to August 19, 1997, 
for a higher rate of special monthly compensation provided 
for the anatomical loss or loss of use of three extremities 
is denied.





	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


